Per Curiam,
The failure of the court to follow the practice indicated in *363Schmidt v. Baizley, 184 Pa. 527, and Pittsburg Stove & Range Co. v. Pennsylvania Stove Co., 208 Pa. 37, to express the findings of fact and law in separate and numbered clauses or paragraphs, so as to present each one independently and distinctly, has materially increased our labor in reviewing this voluminous record. The bill was to establish a trust as to real estate alleged to have been acquired by the use of the plaintiff’s money for the joint use of herself and Elizabeth G. Quinn, the principal defendant, in whose name the title'stands. The material facts alleged in the bill and found by the court are that the plaintiff by agreement Avith the defendants waived her right to receive the money due on life insurance policies which had been transferred to her, in order that the money might be used to pay incumbrances on the real estate or to secure title thereto in the event of its sale; that the money was so used and that by its use the title Avas acquired by Mrs. Quinn for their joint benefit. These findings rest on competent testimony, and we see no reason for disturbing them. They are controlling. It is needless to consider whether the plaintiff had a valid claim to the whole of the insurance money. It was a sufficient consideration for the agreement that she gave up, by way of compromise, an apparently good claim.
The decree is affirmed at the cost of the appellant.